SLOAN, J.
Defendant was convicted of larceny by trick. He appeals. The facts are almost identical to those recited in State v. Thompson, 1965, 240 Or 468, 402 P2d 243.
Defendant obtained an automobile from a dealer *301in Baker by giving the dealer a bad check. He left the state and was apprehended in Kansas. He was returned to Oregon by the sheriff of Baker county. During the trip, by car, defendant made some admissions to the sheriff. The sheriff was permitted to testify as to the admissions. On this appeal defendant claims he was not advised of his constitutional rights before he made the admissions.
Prior to permitting the sheriff to testify the court conducted an extensive in camera hearing. The uncontradicted evidence was that the sheriff had fully informed defendant as to his right to remain silent and to have an attorney. The court made specific findings to that effect and that the statements were voluntarily made. The evidence sustains the findings. State v. Dayton, decided December 22, 1965, 242 Or 269, 409 P2d 189.
We have examined defendant’s other claims of error and find them to be without merit. The trial was conducted with every respect for defendant’s rights. Judgment affirmed.